DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
Status of Claims
Below is the Final Action on the Merits for Claims 1 – 2, 6 – 10 and 21 – 23. Claims 3 – 5 are directed toward non-elected groups/species. Claims 11 – 20 have been cancelled.
Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1 – 2 and 6 – 10 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention.
Claim 1 has been amended to recite “the first finger and the second finger are shafts extending from the handle” in line 9, however, the amendment fails to find support in the specification.  Applicant is 
Claims 2 and 6 – 10 are further rejected as being dependents of rejected claim 1.
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 9 and 22 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claims 9 and 22 recite the limitation “a compliant member” in lines 6 respectively however base claims 1 and 21 teach a compliant member, therefore it is unclear as to what applicant is intending to claim.  It is suggested that applicant amend claims 9 and 22 to recite “a compliant member of the third cleaning member” or “a second compliant member” in order to differentiate between the two compliant members of the first and third cleaning members.
Claims 10 and 23 are further rejected as being dependents on rejected claims 9 and 22.
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.

Claims 1 and 2 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Gunjian (U.S. Patent Publication 2017/0055689 A1).
Regarding Independent Claim 1, Gunjian teaches a cleaning device (brush, 10; Fig. 5), comprising: a handle (handle, 1); and a first cleaning member (Annotated Fig. 5) coupled to the handle (12; Fig. 5), the first cleaning member (Annotated Fig. 5) comprising: a first finger (Annotated Fig. 5); a 

    PNG
    media_image1.png
    494
    402
    media_image1.png
    Greyscale

Regarding Claim 2, Gunjian teaches the cleaning device (brush, 10; Fig. 5) wherein the compliant member (60) includes a plurality of chain links (outer and inner coil links, 62 and 64) coupled together (Fig. 6). 
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1 and 6 – 7 are rejected under 35 U.S.C. 103 as being unpatentable over Vosbikian et al (U.S. Patent Publication No. 2010/0154824A1).
Regarding Independent Claim 1, Vosbikian teaches a cleaning device (cleaning element, 2; Fig. 1), comprising: a handle (handle, 10); and a first cleaning member (base member, 6) coupled to the handle (10; Fig. 1), the first cleaning member (6) comprising: a first finger (stabilizing arm, 22); a second finger (stabilizing arm, 24) spaced apart from the first finger (22); and a compliant member (bristles, 46 with bottom surface 48) extending from the first finger (22) to the second finger (24), the compliant member (60) being constructed at least partially from a material (Paragraph [0046]);wherein the first finger (22) and the second finger (24) are shafts (Fig. 1) extending from the handle (10); wherein the first finger (22) is spaced from the second finger (24) to accommodate a cross- member of a grate between the first finger (22) and the second finger (24) such that the compliant member (46) contacts the cross-member ("As to the first finger is spaced from the second finger to accommodate a cross-member of a grate such that the compliant member contacts the cross member, it has been held that a recitation with  Ex parte Masham, 2 USPQ 1647 (1987).  See MPEP 2111.02 (II).  However, because the cleaning device of the Vosbikian is structurally similar to that instantly claimed, the cleaning device appears capable of being operated as claimed with similar if not identical claimed characteristics since the two fingers of Vosbikian allow for the bristles to contact any surface being cleaned."
Vosbikian further teaches the bristles 46 are made of Polypropylene and in other embodiments, the bristles 46 may be made of any material and in any configuration known by those skilled in the art. In still other embodiments, instead of having bristles 46 for use as a brush, scrubber, or broom, the base member 6 may comprise a mop head, sponge head, or other type of head known in the art, having strands or other material, emanating from the base member 6 made for mopping, sponge usage, or other usage known in the art. 
Vosbikian, however, does not explicitly teach the compliant member being constructed at least partially from a metallic material, however, it would have been obvious to one having ordinary skill before the effective filing date of the claimed invention to modify the bristles of Vosbikian being constructed at least partially from a metallic material, as the reference teaches bristles made of other materials, since it has been held to be within the general skill of a worker in the art to select a known material on the basis of its suitability for the intended use.

    PNG
    media_image2.png
    713
    552
    media_image2.png
    Greyscale

Regarding Claim 6, Vosbikian teaches a first cleaning member (base member, 6) and a second cleaning member (cleaning member, 70) coupled to the handle (via base member, 6; Fig. 1).
Regarding Claim7, Vosbikian, however, teaches the cleaning device (Fig. 1) wherein the first cleaning member (base member, 6) and the second cleaning member (cleaning member, 70) are rotatatably coupled to the handle (the base member can be rotated via connections at 42 and cleaning member, 70 is rotatably connected to the at least one side surface of the base member and a second .  
Allowable Subject Matter
Claims 8 – 10 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Claims 8 – 10 and 22 – 23 would be allowable if rewritten to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action and to include all of the limitations of the base claim and any intervening claims.
Claim 21 is allowed.
4Response to Arguments
Applicant's arguments filed on May 17, 2021 with respects to rejected claims 1 – 2 and 6 – 10 under 35 USC 102 and 103 have been fully considered and are persuasive, therefore, the rejection is withdrawn.   
Although Gonzales teaches a first cleaning member having first and second fingers, the reference fails to teach said first and second fingers are shafts extending from the handle as required by amended claim 1.
Applicant's arguments filed on May 17, 2021 with respects to amended claims 1 – 2, and 6 – 10 have been fully considered, however, after further consideration and in view of the amendments presented, a new grounds of rejection has been made in view of Gunjian.  
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Contact Information                                                                                                              
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KATINA N HENSON whose telephone number is (571)272-8024.  The examiner can normally be reached on Monday - Thursday; 5:30am to 3:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Orlando Aviles can be reached on 571-270-5531.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000. 

/KATINA N. HENSON/Examiner, Art Unit 3723